               Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD PageUnited
                                                                            1 of 18
                                                                                  States Courts
                                                                             Southern District of Texas
                                                                                      FILED
                                                                                   June 22, 2020
            Sealed                                                                         
Public and unofficial staff access
     to this instrument are                                                David J. Bradley, Clerk of Court
   prohibited by court order




                                                               4:20-mj-1106




               June 22, 2020
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 2 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 3 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 4 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 5 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 6 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 7 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 8 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 9 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 10 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 11 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 12 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 13 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 14 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 15 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 16 of 18
Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 17 of 18
     Case 4:20-mj-01106 Document 1 Filed on 06/22/20 in TXSD Page 18 of 18




Frances H. Stacy
